Four actions separately brought by the respective appellants, consolidated in the trial court and here, sought the return of taxes levied and paid under Section 61-806 b.,I.C.A., 1939 S. L. Ch. 124, page 221.1
Appellants' first contention is that in the phrase "in those counties within the State of Idaho where property assessed at more than 67% of the total assessed valuation of such counties is situate outside of the boundaries of school districts, . . ." the words "school districts," mean all the school districts in the county, or second, at least *Page 40 all "organized school districts," while respondents and evidently the trial court, considered the words "school districts" to mean any one or more school districts, organized or unorganized.
Appellants urge the statute should be strictly construed in favor of the taxpayer, citing People v. Moore, I Ida. 662, and 25 Ruling Case Law, 1092, Sec. 307. See also, Cooley, Taxation, Sec. 503. Even if such rule of construction be not negatived by Sec. 70-102I.C.A., it is unnecessary to pass upon the point because of the compulsion of other pertinent rules of statutory construction.
Legislative intent is the main lode star of construction.Empire Copper Co. v. Henderson, 15 Idaho 635, 99 P. 127; Swainv. Fritchman, 21 Idaho 783, 125 P. 319; Oregon Short Line R. Co.v. Pfost, 53 Idaho 559, 27 P.2d 877; Steinour v. Oakley StateBank, 32 Idaho 91, 177 P. 843; Turner v. Roseberry Irr. Dist.33 Idaho 746, 198 P. 465; State v. Armstrong, 38 Idaho 493,225 P. 491; Gallafent v. Tucker, 48 Idaho 240, 281 P. 375; State v.Holder, 49 Idaho 514, 290 P. 387, 82 A.L.R. 348n.
A statute should be so construed as to give it effect.Hartman v. Meier, 39 Idaho 261, 227 P. 25; State v. Brassfield,40 Idaho 203, 232 P. 1; Ryan v. Old Veteran Mining Co., 35 Idaho 637,207 P. 1076; Sharp v. Brown, 38 Idaho 136, 221 P. 139; Huntv. City of St. Maries, 44 Idaho 700, 260 P. 155; Diefendorf v.Gallet, 51 Idaho 619, 10 P.2d 307, 97 A.L.R. 1489n.
If appellants' first interpretation were adopted the statute would be wholly ineffective because there is no county where any taxable property lies outside of all school districts, because all the property in a county is in organized2 or unorganized3 school districts, hence there *Page 41 
never could be 67 per cent or any other per cent of the total assessed valuation of such counties outside the boundaries of school districts.
The plural includes the singular. Sec. 70-114I.C.A.
Since the phrase clearly does not mean all school districts it perforce means any number less than all, which may therefore be one or more which contain 51 per cent plus of the school population in the county and less than 67 per cent of the assessed valuation, and there is nothing to indicate the legislature intended to differentiate between all "organized districts" or any number thereof less than all. That no limitation was made clearly evidences the intention to make the determination rest on any number having sufficient school population and less than 67 per cent of the assessed valuation.
Appellants' second point is that the record does not disclose the county commissioners and the county superintendent of schools took the claimed necessary preliminary and asserted jurisdictional steps enumerated in Sec. 61-806 c, 1939 S. L. 222.4 *Page 42 
The statute does not require such steps be made a matter of record, and if the underlying facts justifying such steps exist the mere performance of the steps would be directory, not mandatory. In re Overland Co. v. Utter, 44 Idaho 385,257 P. 480; Standolind Pipe Line Co. v. Tulsa County Excise Board
(Okla.) 80 P.2d 316; School Board etc. v. Rupp, (Kan)  106 P.2d 669. It is the existence of such jurisdictional facts which controls. Standolind Pipe Line Co. v. Excise Board of LincolnCounty, (Okl) 93 P.2d 1085. The complaints do not allege, (except as to the contention as to the words "school districts," disposed of supra) that the facts did not exist, but merely that the county commissioners and the county school superintendent did not make the determination and give the notifications specified in the statute. Appellants do not show in regard to the recovery of this tax how the failure to perform these acts has injured them.
The cases cited by appellants are all distinguishable; thusBramwell v. Guheen, 3 Idaho 347, 29 P. 110, required an election, which the court determined was not held. In OregonShort Line R. Co. v. Minidoka County, 31 Idaho 719, 175 P. 962, there was a lack of statutory authority; Oregon Short Line R.Co. v. Gooding County, 33 Idaho 452, *Page 43 196 P. 196, lack of supporting factual premise, not failure to show such had not been preliminarily determined. Petrie v. CommonSchool Dist. No. 5, 38 Idaho 583, 223 P. 535, the essential steps which were lacking involved substantive participative action by members of the school district, not procedural as herein.
Judgment affirmed.
Costs to respondents.
MORGAN, J. concurs.
1 Sec. 61-806 b., 1939 S. L. Ch. 124, p. 221: "Upon the same property designated in Section 61-801, and for the same year, in those counties within the State of Idaho where property assessed at more than 67% of the total assessed valuation of such counties is situated outside of the boundaries of school districts, the school population of which districts, as determined by the average daily attendance in all schools of such county, exceeds 51% of the total school population of the county, in addition to the levy provided in Section 61-806, Idaho Code Annotated, as amended by Section 8 of Chapter 205, Idaho Session Laws of 1935, as amended by Section 3 of Chapter 205, Idaho Session Laws of 1937, the board may levy a tax sufficient to provide a county equalization program not in excess of 35 per cent of the state minimum educational program, the proceeds of such tax to be collected and paid into the county school equalization fund which is hereby created; provided, the tax levied under the provisions of this section plus the levy provided in Sections 61-806 Idaho Code Annotated, as amended, shall not exceed ten (10) mills. This section shall not be interpreted to amend or in any way affect the operation of Section 61-806, Idaho Code Annotated, as amended. The declared purpose of this section is to permit but not to require the raising of additional revenues for a county equalization program, in addition to the state minimum education program, in such counties as may elect to take advantage of the provisions of this act."
2 Section 32-301I.C.A.: "The following kinds of school districts within the state of Idaho shall be established and are hereby recognized and conferred ranking in inverse order as herein named:
1. Common school districts.
2. Joint common school districts.
3. Rural high school districts.
4. Joint rural high school districts.
5. Independent school districts.
6. Joint independent school districts.
7. Independent school districts class A.
8. Joint independent school districts class A."
3 Section 32-401I.C.A.: "For the purpose of further carrying out the requirements of section 1 of article 9 of the constitution of the state of Idaho, there is hereby created, in each county of the state having territory not included within the boundaries of any organized school district, a district to be known as 'Unorganized School District of __________ County,' embracing all such territory within the county as is not included within the boundaries of any organized school district."
4 Sec. 61-806 c., 1939 S. L. 222: "At its first regular meeting in March each year the board of county commissioners shall determine upon the county equalization program, if any, that shall be authorized for the next school year as provided in Section 61-806 a, Idaho Code Annotated, and shall immediately inform the county superintendent as to the amount of money per classroom unit month to be provided for the schools of the county during the next year. On or before the third Monday in March the county superintendent shall notify the clerk of the school board of each school district in the county as to the amount of money per classroom unit month the county equalization program will provide for such district during the next school year. For the purpose of this act, high school classroom units shall be counted as one and one-third (1 1/3 classroom units. The county superintendent shall furnish to the board of county commissioners such information as may be required for the purposes of this act."
Sec. 61-806 a, 1939 S. L. 137: "Annually, on or before September 15, the county superintendent shall determine the number of new class room units in the school districts of his county not included in his last annual report, the amount of money required, when added to the proceeds of the minimum district levies provided in Section 32-702, Idaho Code Annotated, as amended by Section 12, Chapter 205, Idaho Session Laws of 1933 as amended by Chapter 84, Idaho Session Laws of 1935 and Section 32-704, Idaho Code Annotated, as amended by Section 13 of Chapter 205, Idaho Session Laws of 1933, to provide the minimum educational program defined in Section32-805, Idaho Code Annotated, as amended by Section 4 of Chapter 205, Idaho Session Laws of 1933, as amended by Section 1 of Chapter 205, Idaho Session Laws of 1937. The county superintendent shall report to the board of county commissioners the added amount of money so determined, and upon the same property designated in Section 61-806 and for the same year the board shall levy a tax sufficient to provide such amount, to be collected and paid into the county school emergency fund which is hereby created."